Citation Nr: 1455184	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  02-16 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury to the hands and feet.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a gastroesophageal disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a sleep disability.

6.  Entitlement to service connection for a right index finger disability.

7.  Entitlement to a compensable evaluation for bilateral hearing loss.

8.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

9.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder disability status post surgical repair with arthritis.

10.  Entitlement to an evaluation in excess of 10 percent for left carpal tunnel syndrome with ulnar compression at the elbow.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to May 1973, March 2003 to September 2004, October 2004 to September 2005, October 2005 to September 2006, January 2007 to October 2007, May 2008 to July 2009, and April 2010 to October 2010.

The issue of entitlement to service connection for residuals of cold injury to the feet and hands comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in March 2008.  The issues of entitlement to increased evaluations for bilateral hearing loss and tinnitus come before the Board on appeal from a December 2009 rating decision.  The remaining issues come before the Board on appeal from an August 2014 rating decision.  All issues are originally on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The issues of service connection for arthritis of the hands and for peripheral neuropathy are raised by the record.  Arthritis, not attributed to cold injury was noted on examination in November 2010.  Peripheral neuropathy has not been associated with cold injury.  These matters has not been the object of initial review by the RO and are not otherwise before the Board.

The issues of entitlement to service connection for an acquired psychiatric disability, a gastroesophageal disability, a low back disability, a sleep disability, and a right index finger disability as well as entitlement to increased evaluations for a right shoulder disability, and left carpal tunnel syndrome with ulnar compression at the elbow were denied by an August 2014 rating decision.  In September 2014, the Veteran submitted a Notice of Disagreement with respect to these issues.  As such, they are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) for issuance of a Statement of the Case.


FINDINGS OF FACT

1.  The Veteran's claimed residuals of cold injury to hands and feet did not begin in service, have not existed continuously since service, and are not shown to be otherwise related to any incident of service.

2.  During the appeal period, at its worst, the Veteran's bilateral hearing loss has been manifested by Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.

3.  The Veteran has been awarded the maximum scheduler disability evaluation allowed for his tinnitus pursuant to the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of cold injury to hands and feet not met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).

3.  An evaluation in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In October 2003, the Board remanded the issues of entitlement to service connection for residuals of a cold injury of the hands and feet and the issues of entitlement to increased ratings for left ear hearing loss (later characterized as bilateral hearing loss) and tinnitus for additional development including, inter alia, issuing VCAA notice, requesting additional medical evidence, issuance of a Statement of the Case for the increased rating issues.  In August 2004, the Board denied the increased rating issues and remanded the issue of entitlement to residuals of cold injuries to hands and feet for VA examination.  In March 2008, the Board denied the issues of entitlement to residuals of cold injuries to the hands and feet.

In a December 2009 Memorandum Decision, the Court vacated the March 2008 Board decision and remanded the matter for the Board to address whether VA fulfilled its duty to assist the Veteran by obtaining all relevant evidence concerning the claim, including the alleged missing service treatment records from the clinic at Camp Fuji, Japan in the winter of 1971.  The Court also found that the VA medical examination was inadequate because the examiner failed to provide any supportive rationale for the conclusion that "no residuals of cold injury are seen right now" as that statement seemed to suggest that there could be other points in time when residuals may be observed.

In August 2010, the Board remanded the issue of entitlement to service connection for residuals of a cold injury of the hands and feet for an attempt to obtain any service treatment records for the Veteran while stationed at Camp Fuji, Japan, from February to March 1971 and for an additional VA examination to determine whether the Veteran had a current disability involving residuals of cold injuries to hands and feet as a result of service.  

The Appeals Management Center (AMC)/RO requested the Veteran's service treatment records in 1971 at Camp Fuji, Japan, readjudicated the Veteran's claim under provision of the VCAA as discussed in more detail below, obtained an additional medical opinion after physical examination of the Veteran and review of the claims file as to presence and etiology of any current residuals of cold injury to the hands and feet, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2004, August 2004, and August 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in January 2014 and June 2014. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Board notes that in August 2010, VA received a negative response from the National Personnel Records Center (NPRC) regarding service treatment records from Camp Fuji, Japan from February to March 1971.   

Service Connection

The Veteran seeks service connection for residuals of cold injury to his hands and feet.  At the November 2010 VA examination, the Veteran reported that he sustained cold injuries to his hands and feet while he was stationed at Camp Fuji, Japan during training procedure in 1971.  The Veteran reported that the body parts affected where the hands and feet and that the symptoms at the time of the acute injury were numbness and tingling in his hands and feet.  The Veteran reported being treated at the naval clinic on Mount Fuji and that the only treatment provided was pain medication. 

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
  
The service treatment records are absent complaints, findings or diagnoses of frostbite during service.  A February 26, 1971 Medical Section/McTureous Dispensary note indicates no defects.  On the clinical examination for separation from service in May 1973, the Veteran's upper extremities, lower extremities, feet, and skin were evaluated as normal.  Thus, there is no medical evidence that shows that the Veteran suffered from residuals of cold injury or frostbite during this period of service. 

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  Although the appellant reports continuity of post-service symptoms of cold injury or frostbite, the Board finds his allegations to be of limited probative value.  

In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In this case, the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of contemporaneous evidence is for consideration in determining credibility.  

In this regard, the Board notes that the record is devoid of objective evidence of cold injury or conceivable residuals until decades after his claimed cold exposure in 1971.  The record documents the first indication of a burning sensation of the left foot, and decreased sensation and numbness on examination of the left foot was at the January 2001 VA examination to determine the etiology of a claimed left foot injury.  At that examination the Veteran denied any burning or numbness of the hands.  This was well after the first period of service and prior to the other periods reported above.

Although the Veteran began describing left foot burning pain and numbness as early as January 2001 as due to a left foot injury, he did not report a history of a cold injury or frostbite to his hands and feet in service until he filed his claim in August 2001.  

Even after he filed his claim in August 2001, his history of in-service treatment for a cold injury or frostbite was inconsistent.  

In March 2002, the Veteran stated, "I am not sure whether I reported the problem to the medics there, I was only there for 6 weeks, then I got sent back to w[h]ere the temps was always in the 70s on the island of Okinawa, in Japan it was always around freezing."  In a letter to VA received in August 2007, the Veteran stated, "I went to the clinic in Japan and reported it to the Medics there.  I am not sure if they entered into my medical records."  In a letter to the Court received in October 2008, the Veteran stated, "I don't know what happened to the report from the Clinic at Camp Fuji, Japan."

In a letter to VA received in July 2014, the Veteran stated, 

...  I remember having some issues with my feet after about a week or two, I was advised to go to sick call with the issue and the corpsman advised me to wear extra socks when I was going to the showers and to dry my feet better, he took my info and that was all that happened there, I did not get a copy of his report at the time of this.  ...  I did have some problems with my feet when I was still in the MARINE CORPS but I never reported it or wen[t] to sick call for it.  And I started having more issues with my hands and feet after I got out of the MARINE CORPS, but I never thought of going to the VA for the problem or seeing a civilian DR then.  I did not find out until later that I could go [to] the VA for the issue until I spoke to someone at a VA outreach meeting, and I was advised to seek some help and file a claim for the issues.

Further, records dated prior to September 2009 indicate that the Veteran consistently denied numbness and tingling in the hands and feet.  In a Report of Medical History completed by the Veteran in February 1981, he denied ever having foot trouble and did not know if he had neuritis.  In Reports of Medical History dated in February 1985, February 1989, January 1993, and May 1997, he denied ever having foot trouble and neuritis.  In a Report of Medical History completed by the Veteran in May 2002, he denied foot trouble and a nerve injury.  

In Post-Deployment Health Assessments dated in May 2003, May 2007, and August 2007, he denied having numbness or tingling in his hands or feet.  

Reports of Medical Examination dated in May 1997, February 1981, February 1985, and May 2002 show clinical evaluation of the Veteran's feet and lower extremities as normal, and the only abnormality noted for the upper extremity is a fractured right arm/wrist which occurred prior to service, in 1956.  

The Court has held that contemporaneous evidence is more probative than the Veteran's statements submitted as part of his claim.  Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  Further, the Board may take into consideration that the Veteran first gave a history of an in-service cold injury at the time he filed his claim.  Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony). 

The Board notes that in September 2000, the Veteran filed a claim with VA for compensation benefits evidencing his awareness that he could apply for VA benefits for service-related disabilities.  At that time he did not file a claim for service connection for residuals of cold injury or frostbite.  This is inconsistent with his current assertion that his current symptoms have existed since service because it is reasonable to conclude that if he believed that he had cold injury or frostbite residuals of the hands and feet in September 2000 that were related to service, he would have claimed service connection for them at that time.  Moreover, it seems that had the pathology been present for all these years there would be some records of treatment.  It is not shown or otherwise contended that any such treatment was sought or took place.

In light of the clear denials from the Veteran of symptomatology in February 1981, February 1985, February 1989, January 1993, May 1997, May 2002, May 2003, May 2007, and August 2007, along with the normal physical examinations conducted before 2009, the Board finds that any assertions by the Veteran as to the continuity of symptomatology since service to be less than credible.  Thus, the Board finds the competent probative evidence of record weighs against a finding of continuity of residuals of cold injury or frostbite symptomatology from the time of discharge in 1973 to the present.  Moreover, he has been shown to have had repeated periods of active duty and these complaints were not recorded nor did they otherwise limit or inhibit his ability to do his service duties.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The Veteran presented in September 2009 as a new patient to establish care.  The Veteran stated that he had frostbite when he was in the service several years prior which caused significant discomfort in his feet.  On review of systems, the Veteran denied paresthesias.  On physical examination, sensory was intact throughout.

In October 2009, the Veteran underwent EMG Study to evaluate for peripheral neuropathy, possible cold injuries.  The Veteran gave a history of cold exposure some 30 years prior while in Japan that required him to walk in the snow.  The Veteran reported that he had occasional tingling sensation in toes but mostly did fairly well until several years after when he started having numbness, tingling, and cold sensation in his forefoot from the metatarsal region and distally which had been getting progressively worse over the past several years.  Physical examination demonstrated no focal muscle atrophy noted in the lower extremities.  Motor examination of the lower extremities was within normal limits.  Sensory examination was notable for decreased light touch and pinprick in the toe region.  Deep tendon reflexes were 2+ at the knees and trace at the ankles bilaterally.  The impression was EMG and nerve conduction study findings of the lower extremities most consistent with sensorimotor peripheral polyneuropathy with relatively mild demyelinating changes and axonal loss.  Some of the abnormalities were reversible upon warming of the limbs.  Of note, the Veteran's feet were very cold on presentation. 

In March 2010, the Veteran underwent neurological consultation.  The Veteran presented with a history of longstanding painful paresthesia of both hands and feet.  Neurological examination indicated good bulk and tone in all extremities with 5/5 power in proximal and distal muscles.  Sensory examination indicated diminished to pinprick on the fingertips of the right hand but less so on the third digit.  These occur in a nonspecific pattern, mostly localized to the fingers, not in the palm or dorsum of the hand.  On the left hand, sensation was worse in the third digit and somewhat improved on the remaining digits, again localized to the fingertips.  Temperature was largely intact, as was vibration.  Proprioception in the lower extremities was also intact.  Deep tendon reflexes were +2 and symmetric in all extremities with plantar responses flexor bilaterally.  

The neurologist noted that the Veteran had an EMG nerve conduction study in October of 2009 which revealed findings most consistent with sensorimotor peripheral polyneuropathy with relatively mild demyelinating changes and axonal loss with many of the abnormalities reversible upon warming of the limbs.  The neurologist noted that the examination localized to the region of the frostbite suggesting that it was unlikely to represent a systemic process but that given the EMG findings, any superimposed processes would be ruled out with a battery of lab tests.  In an addendum to the neurology examination dated March 17, 2010, the neurologist indicated that the history and examination were consistent with chronic frostbite induced local neuropathy to the hands and feet.  The neurologist noted that the muscular bulk, tone, lack of fasciculations, intact reflexes, and normal sensation, all of which were intact beyond the fingers and toes as described, made a significant systemic polyneuropathy unlikely.  The neurologist further noted that there was some evidence, however, for the latter on the recent EMG nerve conduction studies, although the findings were borderline.  The neurologist indicated that it would be prudent for the Veteran's primary care physician to include the listed laboratory work up at his next general laboratory testing.  It is unclear whether all pertinent records, especially years of normal findings were reviewed.  Those findings were not commented on.

In a May 2010 Health Record, complaints of tingling/numbness in the left arm and third and fourth fingers were diagnosed as nerve palsy ulnar left arm secondary to poor form with push ups.  

In a November 2010 letter, the Veteran's treating physician stated, "He has peripheral neuropathy which we believe is due to B-12 deficiency ..."  A November 2010 medical note indicates, "I reviewed the work up with him.  I told him that his peripheral neuropathy may well be due to B-12 deficiency with his positive anti-parietal cell antibodies.  ..."    

The Veteran underwent VA examination in November 2010.  After physical examination of the Veteran, the examiner diagnosed cold injury to hands and feet, mild degenerative changes both feet, both wrists, and first CMC joints on x-ray, and old fracture right ulnar styloid on x-ray.  The arthritis was thought to be age related.  Again, there was no comment on the years or normal findings, or the proposed causes of the abnormal findings.

The March 2010 neurologist's impression was that the past medical history was most significant for frostbite to the hands and feet in the 1970s, after which he had numbness and tingling in the hands and feet in the same distribution as the frostbite.  In contrast, the November 2010 VA examiner opined that given the lack of documentation in the service treatment records of cold injury or frostbite having occurred or been treated, it was not likely that the Veteran's residuals of any cold injury were related to his military service.

In this case, the neurologist's opinions are based in no small part upon history provided by the Veteran.  As noted above, the Board has found the Veteran is not credible regarding the occurrence of a cold injury or frostbite to the hands and feet in service and symptoms since service; and the neurologist's opinions, therefore, are not based upon facts accepted by the Board as credible.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board may reject a medical opinion because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion).  

In contrast, the Board finds the unfavorable medical opinion of the November 2010 VA examiner is well reasoned, detailed, and provides a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The examiner also took into account all of the medical evidence of record.  He set forth an accurate history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the issue of residuals of a cold injury that could be related to service.  The November 2010 VA examiner has provided the most probative evidence, and the Board assigns it the most weight. 

Thus, the Board finds that the opinion of the VA examiner as the most persuasive evidence of record; and this weighs against the Veteran's claim.  Thus, the record is absent credible evidence of cold injury or frostbite during active service from May 1969 to May 1973, credible evidence of continuity of symptomatology, and competent and credible evidence of a nexus between service and currently diagnosed cold injury or frostbite residuals of the hands and feet.

The Board notes that the Veteran has had additional periods of active service since his discharge in May 1973.  As noted above, he had active duty from March 2003 to September 2004, October 2004 to September 2005, October 2005 to September 2006, January 2007 to October 2007, May 2008 to July 2009, and April 2010 to October 2010.  There is no contention that he sustained any cold injury during any of these periods.  There is no showing of residuals of a cold injury during these periods of duty.

In this case, the record, however, is absent any complaints of numbness and tingling in his hands and feet from March 2003 to September 2004, October 2004 to September 2005, October 2005 to September 2006, January 2007 to October 2007, May 2008 to July 2009.  The first indication of a burning sensation of the left foot, and decreased sensation and numbness on examination of the left foot was at the January 2001 VA examination, prior to his periods of active service starting in March 2003.  The first indication of numbness and tingling in the right foot and hands was noted in September 2009, prior to his period of active service beginning in April 2010.  Again, while these findings are present the weight of the probative evidence reveals that these findings are not secondary to frostbite during the first period of service.

As noted above, in Post-Deployment Health Assessments dated in May 2003, May 2007, and August 2007, he denied having numbness or tingling in his hands or feet.  It is only during the Veteran's last period of active duty from April 2010 to October 2010 that he indicates increased numbness/tingling of the left hand during the last period of active service; however, the medical personnel determined that it was due to performing pushups.  The Board notes that service connection has been established for left carpal tunnel syndrome with ulnar compression at elbow.  Residuals of frostbite have not been clinically established.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals of a cold injury to the hands and feet, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing Loss

The Veteran's service-connected bilateral hearing loss has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100 for hearing impairment. 

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from 
Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86 (2014). 

In September 2009, the Veteran underwent a VA audiological evaluation at which time he reported that his hearing loss caused difficulty with general conversation, specifically in environments with groups and/or crowds.  The pure tone thresholds for the right ear were as follows:  25 decibels at 1000 Hertz; 30 decibels at 2000 Hertz; 55 decibels at 3000 Hertz; and 65 decibels at 4000 Hertz.  The average pure tone threshold for the right ear was 44 decibels.  Speech recognition in the right ear was 98 percent.  The left ear manifested the following pure tone thresholds:  15 decibels at 1000 Hertz; 35 decibels at 2000 Hertz; 50 decibels at 3000 Hertz; and 65 decibels at 4000 Hertz.  The average pure tone threshold for the left ear was 41.  Speech recognition in the left ear was 98 percent.  

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of I for both ears.  Level I hearing acuity in both ears equates to a zero percent (noncompensable) evaluation.  38 C.F.R. § 4.86, Table VII. 

In July 2013, the Veteran underwent a VA audiological evaluation at which time he reported a need to have a speaker in direct sight, noted difficulty with increased rate of speech, and reported that he found that he needed to ask for repetition more often or misinterpreted speech.  The Veteran reported bilateral, constant tinnitus more prevalent in his left ear.  

The pure tone thresholds for the right ear were as follows:  30 decibels at 1000 Hertz; 50 decibels at 2000 Hertz; 70 decibels at 3000 Hertz; and 75 decibels at 4000 Hertz.  The average pure tone threshold for the right ear was 56 decibels.  Speech recognition in the right ear was 86 percent.  The left ear manifested the following pure tone thresholds:  30 decibels at 1000 Hertz; 50 decibels at 2000 Hertz; 75 decibels at 3000 Hertz; and 75 decibels at 4000 Hertz.  The average pure tone threshold for the left ear was 41.  Speech recognition in the left ear was 88 percent.  

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of II for both ears.  Level II hearing acuity in both ears equates to a zero percent 
(noncompensable) evaluation.  38 C.F.R. § 4.86, Table VII. 

The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2014). 

The record demonstrates that the Veteran does not exhibit exceptional patterns of hearing impairment, and, therefore, evaluation pursuant to 38 C.F.R. § 4.86 is not applicable. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Both the September 2009 and July 2013 VA examiners described the functional effects caused by the Veteran's hearing disability.  As such, these examination reports comply with Martinak.

In this case, the evidence does not support a compensable disability evaluation at any time during the appeal period for bilateral hearing loss.  As the preponderance of the evidence is against the Veteran's claim for an increased evaluation for bilateral hearing loss, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b).
 
Tinnitus

The Veteran's tinnitus is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under that diagnostic code, a 10 percent rating represents the maximum schedular criteria for recurrent tinnitus.  The notes following the diagnostic code include the following:  Note (1): A separate evaluation for tinnitus may be combined with an evaluation under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.  Note (2):  Assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Note (3):  Do not evaluate objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) under this diagnostic code, but evaluate it as part of any underlying condition causing it.

Thus, the current rating criteria clearly provide only a single 10 percent rating for tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Additionally, there is no applicable alternative diagnostic code under which the evaluation of the Veteran's tinnitus might be increased.  As the preponderance of the evidence is against the Veteran's claim for an increased evaluation for tinnitus, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b).

Additional Considerations

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected bilateral hearing loss and tinnitus present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The discussion above reflects that the symptoms of the Veteran's bilateral hearing loss and tinnitus disabilities are contemplated by the applicable rating criteria. Although the Veteran indicated to VA examiners that he had difficulty with general conversation in environments with groups and/or crowds, difficulty with increased rate of speech, and the need to have a speaker in direct sight, the Board finds that these symptoms are contemplated by the speech recognition scores that are part of the applicable criteria.  To the extent that these symptoms are not contemplated by the criteria, the Veteran does not contend, and the evidence does not reflect, that these symptoms have caused marked interference with employment or frequent hospitalization.  Moreover, the symptoms described by the Veteran are not so unusual or severe that they have rendered impractical the application of the regular schedular standard.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU due to his hearing loss and tinnitus.


ORDER

Entitlement to service connection for residuals of cold injury to the hands and feet is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.


REMAND

The issues of entitlement to service connection for an acquired psychiatric disability to include PTSD, a gastroesophageal disability, a low back disability, a sleep disability, and a right index finger disability as well as the issues of entitlement to increased evaluations for right shoulder disability status post surgical repair with arthritis and left carpal tunnel syndrome with ulnar compression at the elbow were denied by an August 2014 rating decision.  In September 2014, the Veteran submitted a Notice of Disagreement.  The AOJ must issue a Statement of the Case and the Veteran provided an opportunity to perfect his appeal as to these issues.  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be provided a Statement of the Case as to the issues of entitlement to service connection for an acquired psychiatric disability to include PTSD, a gastroesophageal disability, a sleep disability, and a right index finger disability as well as the issues of entitlement to increased evaluations for right shoulder disability status post surgical repair with arthritis and left carpal tunnel syndrome with ulnar compression at the elbow.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


